DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-12, and species “IGHV 1-2*02”, “a non-functional IGCR1 sequence”, “deletion of the IGCR1 sequence from the IgH locus”, “native DH segment” and “an IgL locus with human sequence”” in the replies filed on 5 November 2021 and 28 April 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the elections have been treated as elections without traverse (MPEP § 818.01(a)).
Claims 13-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the replies filed on 5 November 2021 and 28 April 2022.
It is noted that applicant has improperly labeled claims 11 and 12 as “Withdrawn”, when in fact such claims are presently examined, and therefore should be noted as “Original”.

Claim Objections
Claim 27 is objected to because of the following informalities: claim 27 recites “[t]he cell of claim 1, further comprising a mutation capable of activating, inactivating or modifying genes lead to increased GC antibody maturation responses.”
Claim 27 is grammatically incorrect. There is a missing transition with regard to recitation of the word “lead”.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 5-7, 11, 16, 17, 23 and 26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a product of nature without significantly more. 
Claim 1 recites “[a] cell comprising an engineered IgH locus in which the 3’-most VH segment of the IgH locus comprises a non-native VH segment sequence; and the engineered IgH locus further comprises a non-functional IGCR1 sequence within the nucleic acid sequence separating the 3’ end of the 3’-most VH segment of the IgH locus and the 5’ end of a DH segment of the IgH locus.”
Claim 1 and the dependent claims listed above are rejected under the following interpretation, which causes the cell of claim 1 to read upon a product of nature. Claim 1 embraces a genetic locus (e.g. a gene) that comprises the essential elements necessary for a cell to express a unique antibody due to V(D)J recombination occurring within said gene. It is well known that V(D)J recombination is a naturally occurring process, and that IgH loci have been well described in the prior art as structures of nature (see for examples ¶¶ 4-8 of the presently corresponding U.S. Pre-Grant Publication Number 2018/0295822). What distinguishes the present claim from a product of nature are the following recited elements:
“an engineered IgH locus”
“a non-native VH segment sequence”;
“a non-functional IGCR1 sequence” 
The bolded features above nominally identify features that might separate the instant claim from a product of nature. However, it is broadly reasonably possible and consistent with the teachings of the specification to construe these limitations in such a manner that the claimed cell reads on a product of nature. Taking each in order:
The term “engineered” may be construed as reading on natural genetic engineering that occurs through random mutation and adoption of such random mutations in a population through natural evolutionary processes. Alternatively, V(D)J recombination may be fairly considered to result in an engineered IgH locus. Such processes require no input from the hand of man, and thus the term “engineered” does not confer any structural difference to claim 1 that distinguishes the claimed cell over the product of nature; 
 V(D)J recombination, a process which occurs naturally, changes the native VH segment into one that is non-native (strictly speaking). This is because V(D)J recombination results in a new (i.e. non-native) sequence, wherein said sequence arises randomly and through naturally occurring process of V(D)J recombination; and 
Following V(D)J recombination, the IGCR1 is considered to be non-functional due to such recombination.
Accordingly and under this interpretation, the features relied upon to distinguish the cell of claim 1 (and its rejected dependent claims) over a product of nature (i.e. an antibody gene), do not serve to do so, since the recited elements of claim 1 do not distinguish over a gene comprising an IgH locus following V(D)J recombination. 	

Claim Rejections - 35 USC § 112 (Failure to Further Limit)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 16 recites “[t”]cell of claim 1, wherein the non-functional IGCR1 sequence comprises mutated CBE sequences; the CBE sequences of the IGCR1 sequence have been deleted; or the IGCR1 sequence has been deleted from the IgH locus.” Applicant has elected wherein “the IGCR1 sequence has been deleted from the IgH locus.” Claim 1, from which claim 16 depends, recites that “the engineered IGH locus further comprises a non-functional IGCR1 sequence…”
Claim 16 is not embraced by the scope of claim 1. Claim 1 requires the recited cell to comprise an IGCR1 sequence, albeit one that is non-functional. The elected species of claim 16 requires deletion of the IGCR1 sequence. Claim 16 is thus not encompassed by claim 1, since claim 1 requires the presence of an IGCR1 sequence (albeit one that is non-functional).
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Double Patenting -- Statutory
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 2 and 3 are directed to the same invention as that of claims 1 and 3 of commonly assigned 10,034,463. The invention of patented claims 1 and 3 literally infringes upon the instant claims 2 and 3, and vice versa. Under 35 U.S.C. 101, more than one patent may not be issued on the same invention.

Double Patenting – Non-Statutory
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5-7, 9, 11, 12 and 16-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,034,463. Although the claims at issue are not identical, they are not patentably distinct from each other. 
Patented claim 1 recites “[a] cell comprising an engineered IgH locus in which the 3′-most VH segment of the IgH locus comprises a cassette targeting sequence; and
the engineered IgH locus further comprises a non-functional IGCR1 sequence within the nucleic acid sequence separating the 3′ end of the 3′-most VH segment of the IgH locus and the 5′ end of a DH segment of the IgH locus.”
The instant claim 1 is substantially identical with the patented claim 1, with the exception being that the instant claims more broadly recite a “non-native VH segment sequence”, while the allowed claims recite in this position a “cassette targeting sequence”. Since the patented claims are substantially identical with the exception of the difference discussed above, and since the instant claims are thus more broad, the patented claims would anticipate the instant claims were they available as prior art. The claim sets are patentably indistinct therefore.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Douglas Schultz, PhD whose telephone number is (571)272-0763. The examiner can normally be reached M-F 8-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J. D. SCHULTZ
Primary Examiner
Art Unit 1633



/JAMES D SCHULTZ/            Primary Examiner, Art Unit 1633